 252DECISIONSOF NATIONALLABOR RELATIONS BOARDClover Industries Division of GTI CorporationandTRIAL EXAMINER'S DECISIONTextileWorkers Union of America,AFL-CIO.Cases 3-CA-3724 and 3-CA-3805January 29, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING ANDBROWNOn September 21, 1970, Trial Examiner Max Ro-senberg issued his Decisionin the above-entitled pro-ceeding, finding that Respondent did not engage incertain unfair labor practices and recommending thatthe complaint be dismissed in its entirety. Thereafter,theCharging Party filed exceptions to the TrialExaminer'sDecision and a supporting brief,and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.'The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entirerecord in thecase,and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERSTATEMENT OF THE CASEMAX ROSENBERG,Trial Examiner:Withall parties repre-sented, this consolidated proceeding was tried[before me inBuffalo,New York,on August 17 and 18,1970, on anamended complaint of the General Counsel of the NationalLaborRelations Board and an amended answer filed there-to by Clover Industries Division of GTI Corporation, hereincalled the Respondent.'Joined with the complaint are ob-jections to an election conductedby theBoard in Case3-RM-421among an appropriate unit of Respondent's em-ployees on March 7, 1969, which were lodged by TextileWorkers Union of America, AFL-CIO, herein called theUnion, and which the Regional Director for Region 3 con-solidated for hearing withCases 3-CA-3724 and 3-CA-3805?At issue is whether Respondent violated Section8(axl), (3), and (5) of the National Labor Relations Act, asamended, by certain conduct to be detailed hereinafter. Allparties were afforded full opportunity to present evidence,to examine and cross-examine witnesses, to argue orally atthe close of the hearing,and to file briefs.Briefs have beenreceived from the Respondent and the Charging Party,which have been duly considered.On considerationof theentire record,including the briefsfiledwith me, and on my observation of the demeanor ofeach witness while testifying, I herebymake the following:FINDINGS OF FACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERRespondent,a corporation duly organized and existingunder the laws of the State of Rhode Island,maintains itsprincipal office and place of business in Meadville, Pennsyl-vania.It also maintains and operates facilities in otherStates, including a plant located in Tonawanda, New York,which is the only facility involvedin this proceeding andwhichis engaged in the manufacture, sale, and distributionof molded plastic products and formed metal enclosures.During the annual period material to this proceeding, Res-pondent in the course and conduct of its business operationsmanufactured, sold,, and distributed at the Tonawandaplant products valued in excess of $100,000, of which prod-ucts valued in excess of $50,000 were shipped from saidPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.'The Charging Party excepts to the Trial Examiner's severance of a relatedobjections case,3-RM-421,which had been consolidated with these casesby the Regional Director.Though theCharging Partyhad, asthe TrialExaminer noted,disclaimed any interest in another election,itwould havebeen better practice for the Trial Examiner to permit the litigation of theobjections in the consolidated proceeding,because a bargaining order couldhave been issued only if the election had been set aside upon meritoriousobjections.SeeIrvingAir Chute Co, Inc,Marathon Division,149 NLRB 627.However,no prejudice resulted to the ChargingParty,as we find herein, inagreement with the Trial Examiner,that the evidence fails to establish thatRespondent has violated any sectionof the Actupon which a bargainingorder could be predicated.We also note that the Board has this day issuedits Decision and Certification of Results of Election in Case 3-RM-421 (notpublished in NLRB volumes)adopting the RegionalDirector's recommenda-tion that the objections be overruled.In view of the above circumstances, wefind no meet in the Charging Party's exceptioniThe amended complaint,which issued on June 10,1970, is based oncharges and amended charges filed and servedin Case 3-CA-3724on March12, 21, and 29,1969, and charges in Case 3-CA-3805 whichwere filed andserved on June 18, 1%9.2Unlessotherwise indicated,all dates herein fall in 1969.3On January 27, the Unionrequested that Respondent recognize theformer as the exclusive representative of all production and maintenanceemployees, including toolroom and stockroom employees,at its plant inTonawanda, New York. On January30, Respondent filed its petition in Case3-RM-421seeking an election in that unit.Thereafter,on February 18, theparties entered into a Stipulation for Certification Upon Consent Election.The election was conducted on March 7,and the Union lost by a vote of 38to 30.On March 11,the Union filed a series of objections to the conduct ofthis election which were consolidated for hearing by the Regional Directorwith the charges in Cases3-CA-3724 and 3-CA--3805 on June10, 1970. Atthe hearing,the Union stated that it had no desire to proceed to anotherelection in the immediate future even were Ito sustain the objections,set theelection aside,and order a new balloting.The Unionthereupon acquiescedin the undersigned Trial Examiner's suggestion that,for administrative con-venience,Case 3-RM-421 shouldtherefore be severed and remanded to theRegionalDirector's docket for such further action as he might deem advisa-ble. The TrialExaminer having ordered such severence,the issues raised bythe objections are no longer before him in this proceeding.188 NLRB No. 36 CLOVER INDUSTRIES DIV. OF GTI253plant directly to States of the United States other than theState of New York. The complaint alleges, the answer ad-mits,and I find,that the Respondent is an employer en-aged in commerce within the meaning of Section 2(6) and(7) of the Act.H.THE LABOR ORGANIZATION INVOLVEDIt isundisputed and I find that the Union is a labororganizationwithin themeaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.The ContentionsThe complaintallegesthat, during the first week in Feb-ruary, Respondent, by its Foreman Edward Kasprzak, cre-ated the impression'among its employees that it was keepingunder surveillance their union activities,and stated to itsemployees that they must remove union buttons and otherinsignia fromtheir clothing, all in violation of Section8(a)(1) of the Act. The coin laint furtherchargesthat, be-tween February 20 and March 15, Respondent violatedSection 8(a)(3) by discriminating against part-time employ-eesMartha Felton, Rita Trybuszkiewicz, Donna Gierke,and Marie Stenzel in that they were provided with lessemployment than they normally would have received hadthey not joined or assisted the Union. Finally, the complaintalleges that Respondent refused to bargain withthe Unionsince January 27 in violation of Section 8(aX5). For its part,Respondent denies the commission of any labor practicesproscribed by the Statute.B.The Alleged Violations ofSection 8(a)(1)Alice Pietrowski worked for the Respondent for approxi-mately 4 years prior to the termination of her employmentin June 1970. She testified that, in early February, she wasemployed as a punch press operator under the supervisionof Foreman Kasprzak and at some previous date had execu-ted a union authorization card. Pietrowski declared that shehad been a life-long friend of Kasprzak's and that they hadfrequently conversed and joked while at work. On an occa-sion during the first or second week in February, Pietrowskibroached the subject of "blue cards" which had referenceto the union authorization designations. In a jocular vein,Kasprzak told Pietrowski that the company had the bluecards in their possession,"and that "he heard some of theIsweregoing back in and asking for their cards back."Pietrowski informed Kasprzak that she disbelieved him andthe matter was dropped.During the same period,Pietrowski and her fellow em-ployees wore two Union buttons while at work, one largeand one small. Kasprzak approached Pietrowski at her workstation whereshe was operatingthe punchpress and ad-vised her to remove the larger insignia which measuredsome 3 inches in diameter. According to Pietrowski, thisadvisory was prompted by the circumstance that this button"was pretty bid" and Kasprzak "told me to take it off forsafety reasons.Pietrowski further testified that she had noobjection to the removal of thelarge insignia,and that sheand her coworkers continued to display the smaller buttonson their persons without interferenceby the foreman.In his testimony, Kasprzak readily admitted that he in-structed Pietrowski to remove the large button. In his words,"I just asked her to remove it and it seems to me as thoughitwould be dangerous around the machines because theyoperated punchpresses which have air guards in the front ofthem.It appeared to be at the time that it could be caughtinthe air guard.So I don't know if I explained all that toher at the time,but I did mention it was a safety factor."Kasprzak further testified that he similarly advised otheremployees who worked on the same equipment,but permit-ted them,as well as Pietrowski,to continue to wear thesmaller insignia.On the record before me, I find and conclude that what-ever passed between Pietrowski and Kasprzak in early Feb-ruary regarding the "blue cards" did not tend to coerce heror her fellow employees in the exercise of their rights underSection 7 of the Act. Pietrowski and Kasprzak were veryclose friends who frequently spoke to each other at workand joked about various matters.Pietrowski conceded thatKasprzak's reference to Respondent's possession of the un-ion authorization cards was made injest and that she didnot actually believe that this was so.Accordingly, I shalldismiss this allegation from the complaint .4Nor am I convinced that Respondent offended the prov-isions of Section 8(axl) by Kasprzak's instruction to Piet-rowski to remove the large union button which she waswearing while operating the punch press.The evidence isconclusive that the directive stemmed from Kasprzak's con-cern that Pietrowski might inure herself by wearing thisinsignia on her work attire,and that Pietrowski was allowedto adorn herself with a smaller button.To be sure,employ-ees possess the Statutory right to wear union insignia duringworking time as a legitimate union activity, and anemployyer's interference with this right is generally unwar-ranted.5However,where it is established by probative evi-dence that the curtailment of this prerogative is necessitatedby the exigencies of plant discipline or safety, the rightlawfully must yield to the directive.6I therefore find andconclude that Respondent did not violate Section 8(axl) byKasprzak's instructions to Pietrowski to remove the unionbutton from her person.C.The Alleged Violations ofSection 8(a)(3)MarieStenzel had worked for Respondent as a part-timeemployee for approximately 8 years.In this capacity, shewas employed on a "call-in basis,"by whichismeant thatshe was summoned by Respondent whenever her serviceswere needed.On January21, Stenzel signed a union author-ization card.She testified that, in February, while she wasemployedon a part-time basis as a gasket assembler, herhours of work were reducedwithout priornotice,and thatshe had never previously experienced such a reduction. Oncross-examination,Stenzel was asked again whether thehours of work had ever fluctuated for part-time workers, towhich she then replied, "I guess so.I really-I don't recall."Moreover,she could not recall whether anyofficial of Res-pondent informed her that her working Hours would bereduced commencingin February,or whether any officialassigned a reason to her therefor.When uestioned as towhether Respondent told her thatshe wouldsuffer a reduc-tion of hours because she had joined the Union,the witnessresponded, "No, definitely not." The parties stipulated that,ifMartha Felton,RitaTrybuszkiewicz,and Donna Gierkewere called to the stand to testimonially report on this issue,their testimony would parallel that rendered by Stenzel.Richard Bailey is the general manager for Respondent.4SeeBauerAluminumCompany,152 NLRB 1360, 1364-66.3SeeRepublicAviationCorp v. NLRB.,324 U.S. 793,801-03.6SeeFabra-tek, Incv.NLR.B.,352 F.2d 577, 585. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDHe testified that, beginning in the Fall of 1967,his gasketassembly contractors proved unable to supply Respondentwith the needed products,in consequence of which it wasdetermined that Respondent would fabricate these items inits plant.Inasmuch as this work was sporadic,with volumeconstantly fluctuating,a decision was made to hire house-wives on a limited or part-time basis.Initially,13 womenwere placed on the employment rolls but,byearly 1969, thenumber was deescalated to five or six.Beginning on orabout February 22,Respondent experienced a shortage incustomer orders and this happenstance caused Bailey to cutdown the number of hours worked by the part-time gasketassemblers.Toward the end of March,business picked upand the part-time assembly work resumed at its formerpace.Bailey further testified that Respondent'spart-timeemployees had experienced a reduction of work hours onother occasions in the plant.Bailey's testimony stands es-sentially uncontradicted and I find the facts as he relatedthem.The General Counsel asserts in his complaint that Res-ndent reduced the hours of work of part-time employeesMenzel,Felton,Trybuszkiewcz, and Gierke because theyjoined or assisted the Union or otherwise engaged in pro-tected,concerted activities.All that the General Counselhas established is that Stenzel,and by virtue of the stipula-tion,Felton,Trybuszkiewcz, and Gierke,signed union de-signations on January 21. However,the record is totallydevoid of any evidence that the Respondent was even re-motely aware that these women had cast their lot with theUnion.Proof of discriminatory motivation must be made ofsterner stuff.Accordingly,I find that, although Respondentshortened the hours of part-time work for these individualsduring the period from February 22 to the end of March,this alteration in their working conditions was not promptedbystatutorily proscribed considerations.I therefore con-clude that Respondent did not violate Section 8(a)(3) by theforegoing conduct,and I shall dismiss this aspect of thecomplaint.D.The Alleged Violation ofSection 8(a)(5)Sometimeprior to January 27, Respondent embarked onan organizational campaign to enlist the collective supportof all production and maintenance employees, includingtoolroom and stockroom personnel, at Respondent's plantin Tonawanda, New York. As heretofore chronicled, on theabove date the Union demanded that Respondent accordthat labor organization recognition as the exclusive bargain-ing agent for the unit employees.Thisdemand was count-ered by the filing of Respondent's representation petitionwith the Board in Case3-RM-42 1. In theresultant electionheld on March 7, the Union was defeated by a vote of 38to 30.At the hearing herein, the General Counsel sought leaveto authenticate the authorization cards signed by more than50 employees in order to demonstrate that the Union in factrepresented a majority of the employees prior to the electionand that, because of Respondent's engagement in a seriesof unfair labor practices which occurred-before the ballot-ing,Respondent dissipated the Union's majority and socoerced and intimidated the voters that their unfetteredelectoral sentiments could not be expressed in another elec-tion. This foray was designed to extract from the under-signed Trial Examiner an affirmativeorder by whichRespondent would be required to bargain collectively withthe Union without recourse to the conduct of another vote,with the General Counsel placing reliance for such an orderon the Supreme Court's decision inN.L.R.B. v. Gissell Pack-ing Company.7In that case,the Court observed that theBoard possessed the power to issue a bargaining order toredress unfair labor practices which were'so coercive that,even in the absence of a Section 8(a)(5) violation,a bargain-ing order would have been necessary to repair the unlawfuleffect"of them.The Court also noted that a bargainingorder would also be warranted"in less extraordinary casesmarked by less pervasive practices which nonetheless stillhave a tendency to undermine majority strength and im-pede the election processes."sPursuant to the General Counsel's responses to a pretrialmotion for bill ofparticulars filed by Respondent, it becamemanifest at the hearingthat the only 'pervasive" unfairlabor practices on which the General Counsel intended torely were bottomed on Kasprzak's single alleged act of cre-ating the impression that Respondent had surveilled theunion activities of its employees when he spoke to Pietrow-ski in early February about "blue cards;"Kasprzak's singleinstruction to Pietrowski advising her to remove the largeunion button from her person; and, Respondent's allegedlydiscriminatory reduction in the working hours of four part-time gasket assemblers between February 22 and the end ofMarch.Convinced as I was that,under the teachings ofGissell,theGeneral Counsel's pleadings,even if deemedproven by the evidence,would not warrant issuance of anaffirmative bargaining order,I foreclosed the submissioninto evidence of the above-mentioned union designations.This action was predicated on my view that Respondent'sactivities fell within "a third category of minor or Tess exten-sive unfair labor practices,which because of their minimalimpact on the election machinery will not sustain a bargain-ing order."Accordingly,I adhere to my ruling made at thehearing and conclude that,assuming that Respondent com-mitted the violations set forth in the General Counsel's com-plaint,they were not broad enough in scale to sustain theissuance of a bargaining order under Section 8(a)(5).1°Inasmuch as I have heretofore found that Respondentdid not engage in the violations of Section 8(a)(1) and (3)of the Act as alleged in the complaint,I find and concludeon this alternate ground that Respondent did not violateSection 8(a)(5) of the Statute. I shall therefore recommendthat the complaint be dismissed in its entirety."CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2. The Unionis a labor organization within the meaningof Section2(5) of the Act.3.Respondent has not engaged in and is not engaging inviolations of Section8(a)l), (3),and (5) of the Act.RECOMMENDED ORDERIt is hereby ordered that the complaint herein be, and ithereby is,dismissed in itsentirety.7395 US 575.s 395 US. 575, 615.9lbidat p. 614.10Central Soya of Canton,Inc., 180 NLRB No. 86.11At the hearing,and again in its brief,Respondent moved to dismiss thealleged violation of Section 8(ax5) for the reason that the General Counselindulged in "procedural irregularities"regarding the processing of thecharges inCase 3-CA-3805.In view of my findings and conclusions hereinmade on substantive grounds that Respondent did not violate this Section,Ideem it unnecessary to pass on this motion.